Case 9:19-bk-11573-MB        Doc 328 Filed 10/01/19 Entered 10/01/19 07:44:44            Desc
                              Main Document     Page 1 of 8


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Brian M. Metcalf (S.B. # 205809)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: bmetcalf@omm.com
  6   E-mail: dpatrick@omm.com

  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (appearing pro hac vice)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com

 12   Attorneys for UBS AG, London Branch

 13
                               UNITED STATES BANKRUPTCY COURT
 14
                   CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
 15

 16   In re:                                         Case No. 9:19-bk-11573-MB
 17   HVI CAT CANYON, INC.,                          Chapter 11
 18            Debtor.                               EVIDENTIARY OBJECTIONS TO
                                                     DECLARATION IN LIEU OF
 19                                                  AFFIDAVIT IN OPPOSITION TO
                                                     EXPERT REPORT OF MONTY KEHL
 20                                                  DATED AUGUST 29, 2019 AND IN
                                                     FURTHER SUPPORT OF CASH
 21                                                  COLLATERAL MOTION [DKT. NO. 299]
 22                                                  Hearing
                                                     Date: October 3, 2019
 23
                                                     Time: 10:00 a.m.
 24                                                  Place: Courtroom 201
                                                             1415 State Street
 25                                                          Santa Barbara, California
 26

 27            UBS AG, London Branch (“UBS”) submits the following evidentiary objections to the

 28   Declaration In Lieu Of Affidavit In Opposition To Expert Report Of Monty Kehl Dated August 29,


                                          EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB              Doc 328 Filed 10/01/19 Entered 10/01/19 07:44:44                          Desc
                                    Main Document     Page 2 of 8


  1
      2019 And In Further Support Of Cash Collateral Motion filed on September 27, 2019. See
  2
      Docket No. 299 (“Declaration”). The Declaration should be stricken in its entirety: it violates
  3
      multiple scheduling orders entered in this case and consists of inadmissible testimony under the
  4
      Federal Rules of Evidence (“FRE”).
  5
                 On August 14, 2019, while this case was pending in the Southern District of New York,
  6
      Judge Wiles set September 5, 2019 as the final hearing date for the Debtor’s Cash Collateral
  7
      Motion and ordered that “on or before … September 3, 2019, the Debtor shall file any reply
  8
      evidence it intends to rely on at the Final Hearing, in declaration form. This shall be proper
  9
      reply limited in scope to the testimony in-chief and objector’s responsive evidence.” See Docket
 10
      No. 43 (Interim Cash Collateral Order) at ¶ 15. Judge Wiles reiterated this briefing schedule
 11
      when entering his first bridge cash collateral order two weeks later on August 28. See Docket
 12
      No. 105 (First Bridge Order) at ¶ 6 (“[N]othing in the Order shall alter the [Interim] Cash
 13
      Collateral Order, including but not limited to the briefing schedule set forth therein[.]) (emphasis
 14
      added).
 15
                 UBS complied with Judge Wiles’s briefing schedule by serving its cash collateral
 16
      objection and the Expert Report of Monty Kehl on August 29, 2019.1 Yet the Debtor chose not to
 17
      submit reply evidence to UBS’s objection by the September 3 deadline. When Judge Hale issued
 18
      the second bridge cash collateral order in this case on September 12, 2019, he too confirmed that
 19
      Judge Wiles’s briefing schedule would be maintained. See Docket No. 182 (Bridge Cash
 20
      Collateral Order) at ¶ 6: “[N]othing in this Order shall alter the Interim Cash Collateral Order.”
 21
                 Most recently, this Court’s September 24, 2019 Scheduling Order Following Chapter 11
 22
      Status Conference entered [Docket No. 251] (“Scheduling Order”) set forth in painstaking detail
 23
      what additional papers were permitted to be filed before the cash collateral hearing on October 3,
 24
      2019. That order permitted the Debtor to file proper evidentiary objections to the Kehl Expert
 25
      Report pursuant to Local Bankruptcy Rule 9013-1(i)(2), which the Debtor declined to do. See
 26

 27   1
          Due to the pending venue transfer to the North District of Texas, the case docket was temporarily closed, and UBS
            was unable to docket its Objection until August 30, 2019. See Docket Nos. 121 (Cash Collateral Objection);
 28         121-2 (Kehl Expert Report).
                                                                -2-
                                                  EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB        Doc 328 Filed 10/01/19 Entered 10/01/19 07:44:44               Desc
                              Main Document     Page 3 of 8


  1
      Scheduling Order at 2 (“Objections to evidence offered in connection with the Cash Collateral
  2
      Motion … shall be filed no later than September 27, 2019 at noon, Pacific Time” and “must
  3
      comply with Local Bankruptcy Rule 9013-1(i)(2)”). But that order did not permit the Debtor to
  4
      file reply argument or purported new evidence in support of the Cash Collateral Motion. Id.
  5
             The Debtor ignored that order as well, and now seeks to dispute the Kehl Expert Report
  6
      on substantive grounds with additional testimony—from an unqualified lay witness. Indeed, at
  7
      the first day hearing, this is what the Debtor’s lead counsel said to Mr. Grewal: “I mean, I'm not
  8
      calling you as a petroleum expert, but I'm calling you as an entrepreneur and as an owner and as
  9
      an operator in this particular debtor case.” Transcript of August 1, 2019, First Day Hearing at
 10
      44:8‒11. The Court then emphasized the point by stating that “you haven’t qualified [Mr.
 11
      Grewal] as an expert, you’ve asked him based on different grounds, so I don’t know how he can
 12
      testify as to a value based on a hearsay report.” Id. at 45:22‒25. The Court should thus strike the
 13
      Declaration because it violates multiple orders in this case.
 14
             To be clear, the testimony in the Declaration consists entirely of incompetent lay opinion,
 15
      speculation, and conclusory legal argument that is inadmissible under the Federal Rules of
 16
      Evidence:
 17

 18    No.                                                                              Sustained /
               Objectionable Testimony             Grounds for Objection
 19                                                                                     Overruled

 20    1.      ¶ 3. “The Huron Valuation fails     Objections: lack of foundation
               to account for factors that         (FRE 602), inadmissible opinion,
 21            should have influenced its          conclusory (FRE 701), speculates SUSTAINED
               conclusions. Notably,               and misstates as to what Mr. Kehl
 22            California Oil & Gas onshore        considered (FRE 602), misleading
               long-life producing assets are      (FRE 403).
 23            sold on a specific matrix and                                         _______
               are very dependent on the
 24            quality of the producing barrel.    The Debtor lays no foundation for
               The Huron Valuation presents a      Mr. Grewal’s knowledge or
 25            trade of $88,000 per flowing        expertise regarding the valuation
                                                                                     OVERRULED
               barrel as the most recent           of oil and gas assets. He relies
 26            comparable trade (placing           only on the vague assertion that
               Debtor’s value of its producing     his purported knowledge is
 27            barrels at $114 million -           “based upon the Debtor’s books    ________
               roughly equal to the UBS Debt)
 28            but attempts to depress this        and records.” Decl. at ¶ 2. He
                                                   offers no support for his lay
                                                      -3-
                                          EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB     Doc 328 Filed 10/01/19 Entered 10/01/19 07:44:44              Desc
                           Main Document     Page 4 of 8


  1          value by averaging trades from       opinion that the Debtor’s assets
             three (3) years ago.”                are worth “$114 million” based
  2                                               on the data contained in the Kehl
                                                  Expert Report. This statement of
  3                                               value is conclusory and based on
  4                                               incompetent opinion and pure
                                                  speculation. Nor does Mr.
  5                                               Grewal offer any factual support
                                                  for his speculative accusation that
  6                                               the Kehl Expert Report “attempts
                                                  to depress” the value of the
  7
                                                  Debtor’s assets. The statement is
  8                                               also argument, not testimony.

  9   2.     ¶ 4. “The Huron Valuation            Objections: lack of foundation   SUSTAINED
             does not account for the very        (FRE 602), inadmissible opinion,
 10          different quality barrel. The        conclusory (FRE 701),
             Huron Valuation fails to             speculative as to what Mr. Kehl
 11          differentiate between steam-         considered (FRE 602), misleading _______
             injected barrels and those are       (FRE 403).
 12          are not. The Debtor’s lack of
             steam injection produces
 13          premium long-life reserves,          There is no evidence in the record
                                                  related to the Debtor’s “lack of   OVERRULED
             which Debtor has done
 14          successfully for the past 22         steam objection … for the past 22
             years. These premium long-life       years” or the relevance of this
 15          reserves are expected to sell at a   unsupported assertion to the value _______
             premium as compared to steam-        of the Debtor’s assets. The
 16          injected flowing barrels. Thus,      Declaration appears to rely on
             the Huron Valuation is
 17          fundamentally flawed and             facts not before the Court and
             demonstrates the lack of actual      should be stricken. At best, Mr.
 18          expertise to the assets of the       Grewal’s statements consist of
             Debtor.”                             argument, not evidence. The
 19                                               Debtor also lays no foundation
 20                                               for Mr. Grewal’s knowledge or
                                                  expertise related to the valuation
 21                                               of oil and gas assets.

 22

 23

 24

 25

 26

 27

 28
                                                    -4-
                                        EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB     Doc 328 Filed 10/01/19 Entered 10/01/19 07:44:44                 Desc
                           Main Document     Page 5 of 8


  1   3.                                          Objections: lack of foundation     SUSTAINED
             ¶ 5. “[T]he Huron Valuation
  2          values the Collateral                (FRE 602), inadmissible opinion,
             signaficantly [sic] lower than       conclusory (FRE 701),
  3          the valuations UBS used during       speculative (FRE 602),
             its twelve (12) year banking         misleading (FRE 403).              _______
  4          history with Debtor. This
             utterly fails to account for the     The Debtor lays no foundation for
  5          $100 million in financing
             provided to Debtor in May 26         Mr. Grewal’s knowledge or
             which was based on Midway            expertise of the banking industry; OVERRULED
  6
             Sunset oil pricing of $39 per        oil and gas financing; and
  7          barrel; recently, Midway Sunset      assumes facts not in evidence
             oil is priced at $57 per barrel, a   regarding the supposed extension _______
  8          significant increase of              by UBS of $100 million in new
             approximately 46%. The Huron         credit to the Debtor. Mr. Grewal
  9          Valuation fails to account for
             how UBS processed this new           lays no foundation for any
 10          loan, obtained all necessary         knowledge of what approvals
             approvals from various required      UBS purportedly required in
 11          committees and consultants,          connection with its senior secured
             and ultimately approved a $100       debt facility. Mr. Grewal’s
 12          million loan to Debtor at a time     statements regarding oil and gas
             when oil prices were 46%             financing and UBS’s internal
 13          lower. This loan was made by
             UBS a mere three (3) years ago       analysis, policies, and procedures
 14          and clearly at some discount to      is based on pure speculation and
             the then Loan to Value               incompetent opinion.
 15          (“LTV”). We would all expect
             a bank to advance loans at some
 16          discount to LTV. Now,
             however, UBS attempts to
 17          argue that the very same assets
             on which it relied upon to
 18          collateralize $100 million loan
             [sic] are worth only 50% of its
 19          funded debt. The argument
             lacks credibility, and the facts
 20          simply do not support it.”

 21
      Dated: October 1, 2019                           Respectfully submitted,
 22
                                                       O’MELVENY & MYERS LLP
 23

 24                                                    /s/ Darren L. Patrick
                                                       Darren L. Patrick
 25                                                    400 South Hope Street, 18th Floor
                                                       Los Angeles, CA 90071-2899
 26                                                    Telephone: (213) 430-6000
                                                       Facsimile: (213) 430-6407
 27                                                    E-mail: ejones@omm.com
                                                       E-mail: bmetcalf@omm.com
 28                                                    E-mail: dpatrick@omm.com

                                                    -5-
                                        EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB   Doc 328 Filed 10/01/19 Entered 10/01/19 07:44:44     Desc
                         Main Document     Page 6 of 8


  1                                          Gary Svirsky
                                             Samantha M. Indelicato
  2                                          (appearing pro hac vice)
                                             Seven Times Square
  3                                          New York, NY 10036
                                             Telephone: (212) 326-2000
  4                                          Facsimile: (212) 326-2061
                                             E-mail: gsvirsky@omm.com
  5                                          E-mail: sindelicato@omm.com

  6                                          Attorneys for UBS AG, London Branch

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           -6-
                                  EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB       Doc 328 Filed 10/01/19 Entered 10/01/19 07:44:44               Desc
                             Main Document     Page 7 of 8


  1
                                 PROOF OF SERVICE OF DOCUMENT
  2

  3   I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
      My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4
      A true and correct copy of the foregoing document entitled EVIDENTIARY OBJECTIONS
  5   TO DECLARATION IN LIEU OF AFFIDAVIT IN OPPOSITION TO EXPERT REPORT
      OF MONTY KEHL DATED AUGUST 29, 2019 AND IN FURTHER SUPPORT OF CASH
  6   COLLATERAL MOTION [DKT. NO. 299] will be served or was served (a) on the judge in
      chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated
  7   below:

  8   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
      Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
  9   document will be served by the court via NEF and hyperlink to the document. On 10/1/2019, I
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
 10   that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
      the email address(es) indicated below:
 11
             Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
 12          Marc S Cohen mscohen@loeb.com, klyles@loeb.com
 13          Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
             Brian D Fittipaldi brian.fittipaldi@usdoj.gov
 14
             Karen L Grant kgrant@silcom.com
 15          Ira S Greene Ira.Greene@lockelord.com
 16          Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
             Brian L Holman b.holman@musickpeeler.com
 17
             Razmig Izakelian razmigizakelian@quinnemanuel.com
 18          Jeannie Kim jkim@friedmanspring.com
 19          Michael L Moskowitz mlm@weltmosk.com,
             jg@weltmosk.com;aw@weltmosk.com
 20          Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
 21          Jeffrey N Pomerantz jpomerantz@pszjlaw.com
             Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
 22
             Mitchell E Rishe mitchell.rishe@doj.ca.gov
 23          Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
 24          Ross Spence ross@snowspencelaw.com,
             janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecot
 25          eau@snowspencelaw.com
             Christopher D Sullivan csullivan@diamondmccarthy.com,
 26          mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
 27          Jennifer Taylor jtaylor@omm.com
             Fred Whitaker lshertzer@cwlawyers.com
 28
             Emily Young pacerteam@gardencitygroup.com,
                                                 -1-
                                         EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB        Doc 328 Filed 10/01/19 Entered 10/01/19 07:44:44                Desc
                              Main Document     Page 8 of 8


  1          rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

  2   II. SERVED BY OVERNIGHT FEDEX: On 10/1/2019, I served the following person(s)
      and/or entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
  3   placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
      postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
  4   mailing to the judge will be completed no later than 24 hours after the document is filed.
  5   DEBTOR:
  6
      HVI Cat Canyon, Inc.
  7   c/o Capitol Corporate Services, Inc.
      36 S. 18th Avenue Suite D
  8   Brighton, CO 80601

  9   ATTORNEYS FOR DEBTOR:
 10   Weltman & Moskowitz, LLP
      Attn: Michael L. Moskowitz
 11   270 Madison Ave., Ste. 1400
      New York, NY 10016-0601
 12

 13
      III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
 14   TRANSMISSION OR EMAIL (indicate method for each person or entity served):
      Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 10/1/2019 I served the following
 15   person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
      consented in writing to such service method), by facsimile transmission and/or email as
 16
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
 17   will be completed no later than 24 hours after the document is filed.

 18   JUDGE:

 19   Hon. Martin R. Barash
      United States Bankruptcy Court
 20   Central District of California
      21041 Burbank Boulevard, Suite 342 / Courtroom 303
 21   Woodland Hills, CA 91367

 22   I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 23
      Executed this 1st day of October, 2019, at Los Angeles, California.
 24

 25

 26                                                                /s/ Jan Wallis
                                                                   Jan Wallis
 27

 28
                                                      -2-
                                          EVIDENTIARY OBJECTIONS
